May, J.
From the testimony recited in this case, so far as we are able to understand it from the bill of exceptions, it appears that some time in 1850 the plaintiff sold to the defendant a pair of steers and two cows, for which the defendant gave his note for $45; and there was testimony tending to show that this sale was fraudulent as against creditors, and that subsequently, in 1851, the plaintiff took back the steers and gave up the note; and at the same time made an arrangement to lease the cows to the defendant. There was also testimony that the parties had a settlement in 1855, when the defendant admitted the plaintiff’s right to the cow, calf and heifer sued for. The instructions requested on the part *268of the defendant were not given by the presiding judge in the language of the requests, but were in substance given. The jury were instructed, substantially, that the law would not aid either party in obtaining relief from an arrangement which was fraudulent as against creditors, if it was proved to have existed, but that if such arrangement was abandoned by the parties, the steers taken back, and the note given up, the law would not hinder them from making an honest arrangement subsequently, in relation to the cows; and further, that if they afterwards made a valid contract in regard to the same property, the defendant would be bound by such contract.
No reason is perceived why parties who have made a contract in fraud of the rights of creditors, should not be permitted subsequently to rescind such contract in all cases before the rights of attaching creditors or subsequent purchasers have intervened, and where such existing rights are not affected thereby. A rule of law which should prevent them from doing so would be manifestly unjust, and tend greatly to the perpetuation of such frauds. Notwithstanding such a contract is valid between the parties, still if they voluntarily rescind it, no disability will attach, by reason of any previous fraud, to any subsequent arrangement of theirs in regard to the same property, so as to render it invalid, whether such arrangement be made with other persons or between themselves, provided the rights of third parties had not then attached. The instructions given are in harmony with these principles, and, upon the facts stated in the bill of exceptions, are found to be correct.
We do not find upon examination of the evidence, as reported upon the motion to set aside the verdict, any proper ground upon which that motion can be sustained.
Exceptions and motion overruled, and judgment on the verdict.